         Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

    UNITED STATES OF AMERICA,                       §
            Plaintiff,                              §
                                                    §
    v.                                              §     CIVIL ACTION NO. 1:20-cv-00100
                                                    §
    9.980 ACRES OF LAND, MORE OR LESS,              §
    SITUATE IN CAMERON COUNTY,                      §
    STATE OF TEXAS, JUAN JOSE                       §
    MARTINEZ, et al.,                               §
             Defendants.                            §

                                 AGREED FINAL JUDGMENT

          The Court hereby renders final judgment in this case in accordance with Federal Rule of

Civil Procedure 54. On April 22, 2021, Plaintiff, United States of America (“United States”)

appeared before the Court for a hearing on title and ownership, to determine the identification of

the named Claimants in this case entitled to just compensation for the July 20, 2020 taking of Tract

RGV-HRL-7512 (9.98 acres). 1 Claimants Juan Jose Martinez, Gloria Cuellar, Sulema Valencia,

Petra Casares, Cindy M. Lopez, Orencio Martinez, Jr., and Olivia Rodriguez received notice of

the hearing on title and ownership 2; however, did not appear at the April 22, 2021 hearing, or file

any objections to the United States’ Amicus Brief Regarding Title of Tract RGV-HRL-7512 3 on

or before Court imposed submission deadline of April 13, 2021. 4

          Having considered the evidence on title and just compensation in the record, the Court

enters final judgment in this case and accordingly, the following is hereby ORDERED:




1
  Tract RGV-HRL-7512 is described in Schedules “C,” “D,” and “E,” of the Complaint in Condemnation and
Declaration of Taking filed in this case. Docs. 1-1 at 6-20; 2-1 at 6-20.
2
  Doc. 40.
3
  Doc. 37.
4
  Doc. 35 at 1.

                                        Agreed Final Judgment
                                             Page 1 of 6
         Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 2 of 6




       1. Defendant Antonio “Tony” Yzaguirre, Cameron County Tax Assessor-Collector, on behalf

           of Claimants Cameron County, Texas, Brownsville Independent School District,

           Brownsville Navigation District, Cameron County Emergency Services District No. 1,

           South Texas Independent School District, and Texas Southmost College (collectively,

           hereafter “Taxing Authorities”) is entitled to full and just compensation payable by the

           United States for the taking of Tract RGV-HRL-7512 for the twenty-eight thousand, nine

           hundred, sixty-three and 00/100 dollars ($28,963.00) on deposit in the registry of the Court,

           plus ten and 70/100 ($10.70) of accrued interest, for a total of twenty-eight thousand, nine

           hundred, seventy-three and 70/100 dollars ($28,973.70) which sum is all inclusive and in

           full satisfaction of any claims of whatsoever nature by the named Claimants against the

           United States for the institution and prosecution of the above-captioned action.

       2. Judgment is hereby entered against the United States in the amount of twenty-eight

           thousand, nine hundred, seventy-three and 70/100 dollars ($28,973.70), which sum is

           inclusive of accrued interest, for the taking of Tract RGV-HRL-7512.

       3. On July 20, 2020, the United States deposited a check in the amount of twenty-eight

           thousand, nine hundred, sixty-three and 00/100 dollars ($28,963.00) 5 and upon said

           deposit, title to Tract RGV-HRL-7512 vested in the United States by operation of law under

           the Declaration of Taking Act.

       4. On September 28, 2020, the Court found the United States to be entitled to immediate

           possession of Tract RGV-HRL-7512, and ordered all persons in possession or control to

           surrender possession of same to the United States, to the extent of the estate being

           condemned 6:

5
    Doc. 9 at 1.
6
    Doc. 23 at 1-2; Schedule “E,” Docs. 1-1 at 13; 2-1 at 13.

                                                 Agreed Final Judgment
                                                      Page 2 of 6
         Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 3 of 6




              The estate taken is fee simple, subject to existing easements for public roads
           and highways, public utilities, railroads, and pipelines; and subject to all interests
           in minerals and appurtenant rights for exploration, development, production and
           removal of said minerals;

               Reserving to the owners of land described in Quit-Claim Deed recorded with
           Deed Records, Cameron County, Texas, on 4 December 1981, volume 1258, page
           260, document number 34788, reasonable access to and from the owners’ lands
           lying between the Rio Grande River and the border barrier through opening(s) or
           gate(s) in the border barrier between the westernmost mark labeled “Beginning”
           and easternmost mark labeled “Ending” depicted on the map [in Schedule E of the
           Declaration of Taking];

               Excepting and excluding all interests in water rights and water distribution and
           drainage systems, if any, provided that any surface rights arising from such water
           rights or systems are subordinated to the United States’ construction, operation, and
           maintenance of the border barrier.

           To the extent that possession was not previously granted, all persons in possession or

           control of the interests taken in Tract RGV-HRL-7512 are hereby ORDERED to surrender

           possession of same to the United States.

      5. Pursuant to a Stipulation filed by the United States and Taxing Authorities with the Court

           on November 4, 2020 7, the total sum of twenty-eight thousand, nine hundred, seventy-three

           and 70/100 dollars ($28,973.70), which sum is all inclusive and in full satisfaction of any

           claims of whatsoever nature by the named with accrued interest, shall be subject to all

           taxes, liens, encumbrances, and charges of whatsoever nature existing against the interests

           in the property taken in this proceeding at the time of vesting of title in the United States,

           and all such real estate taxes, liens, encumbrances, and charges of whatsoever nature shall

           be payable to the Taxing Authorities and deductible from this amount. The United States

           and Taxing Authorities stipulate that the total sum of ($28,973.70), shall be paid to

           Defendant Antonio “Tony” Yzaguirre, Cameron County Tax Assessor-Collector for ad


7
    Doc. 27.

                                           Agreed Final Judgment
                                                Page 3 of 6
  Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 4 of 6




   valorem taxes owed in Account Number: 71-0070-0070-0000-00 for Tract RGV-HRL-

   7512 (9.980 acres) and the whole parcel remaining in said account.

6. The stipulated just compensation remains on deposit in the registry of the Court. The Clerk

   of Court shall now, without further order of the Court, disburse the total sum of of twenty-

   eight thousand, nine hundred, seventy-three and 70/100 dollars ($28,973.70), which is

   inclusive of accrued interest earned thereon while on deposit, payable to the order of:

                         Antonio “Tony” Yzaguirre, Jr., PCC.

7. Named Claimants in this case shall be responsible for their own legal fees, costs, and

   expenses, including attorney fees, consultant fees, and any other expenses or costs.

8. There being no further taxes or assessments due or owing as to Tract RGV-HRL-7512

   (9.980 acres), Claimants Juan Jose Martinez, Gloria Cuellar, Sulema Valencia, Petra

   Casares, Cindy M. Lopez, Orencio Martinez, Jr., and Olivia Rodriguez are responsible for

   the payment of any additional taxes or assessments which they otherwise owe on the

   interest in the property taken in this proceeding on the date of taking, and are responsible

   for payment of any additional taxes or assessments which they otherwise owe on the

   remaining whole parcel.

9. Named Claimants shall take no appeal from any rulings or judgments made by the Court

   in this action.

10. This final judgment is binding on the heirs, trustees, executors, administrators, devisees,

   successors, assigns, agents, and representatives of all named Claimants in this case.

11. All issues have been resolved as to Tract RGV-HRL-7512 including any delinquent taxes

   and charges against it. Accordingly, the claims and interests of named Claimants: Juan Jose

   Martinez, Gloria Cuellar, Sulema Valencia, Petra Casares, Cindy M. Lopez, Orencio


                                   Agreed Final Judgment
                                        Page 4 of 6
Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 5 of 6




 Martinez, Jr., Olivia Rodriguez, Antonio “Tony” Yzaguirre, Cameron County Tax

 Assessor-Collector, on behalf of taxing authorities Cameron County, Texas, Brownsville

 Independent School District, Brownsville Navigation District, Cameron County

 Emergency Services District No. 1, South Texas Independent School District, and Texas

 Southmost College are hereby resolved and there are no further issues to consider in

 this matter. The Clerk of the Court is ORDERED to close this case.



 SIGNED on ____________________, 2021, at Brownsville, Texas.



                                             _____________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




                               Agreed Final Judgment
                                    Page 5 of 6
    Case 1:20-cv-00100 Document 42 Filed on 05/19/21 in TXSD Page 6 of 6




AGREED AS TO FORM AND SUBSTANCE:


FOR DEFENDANT/CLAIMANTS:                                FOR PLAINTIFF:

                                                        JENNIFER B. LOWERY
                                                        Acting United States Attorney
                                                        Southern District of Texas

s/Douglas Steven Bird, with permission
                                               By:     s/Baltazar Salazar
DOUGLAS STEVEN BIRD
                                                       BALTAZAR SALAZAR
State Bar No. 02331330
                                                       Assistant United States Attorney
Southern Admission No. 343883
                                                       Attorney-in-Charge
LORI GRUVER
                                                       S.D. Tex. ID. No. 3135288
State Bar No. 24007283
                                                       Texas Bar No. 24106385
Southern Admission No. 22963
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                       UNITED STATES ATTORNEY’S OFFICE
P.O. Box 17428                                         SOUTHERN DISTRICT OF TEXAS
Austin, Texas 78760                                    600 E. Harrison, Suite 201
(512) 447-6675 (Telephone)                             Brownsville, Texas 78520
(512) 693-0728 (Facsimile)                             Telephone: (956) 983-5067
Steve.Bird@lgbs.com                                    Facsimile: (956) 548-2775
Attorney for Defendant Antonio “Tony”                  Email: Baltazar.Salazar@usdoj.gov
Yzaguirre, Cameron County Tax Assessor-
Collector, and Claimants Cameron County,
Texas, Brownsville Independent School
District, Brownsville Navigation District,
Cameron County Emergency Services District
No. 1, South Texas Independent School
District, and Texas Southmost College




                                    Agreed Final Judgment
                                         Page 6 of 6
